Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/024,312 filed on 09/17/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of U.S. Application No. 16/209,235 filed on 12/04/2018 (now patent 10,812,948 B2), which is a continuation of U.S. Application No. 14/805,702 filed on 07/22/2015 (now patent 10,158,983 B2).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1 – 20 are allowed.

Examiner’s note
In response to approval of terminal disclaimer filed on 02/25/2022, the obviousness double patenting issue with application no. 16/209,235 (now patent 10,812,948 B2) have overcome.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 09/17/2020 have been fully considered. Prior arts listed in IDS has been considered and updated search has been conducted for independent claims 1, 11 and 16. Applicant’s submission for independent claims 1, 11 and 16 have overcome prior arts of record. The prior arts cited in IDS and PTO-892 have been found to be the closest prior arts, and the independent claims 1, 11 and 16 are therefore allowable.
The prior art US 2010/0251295 (cited in IDS) discloses system and method to create a media content summary based on viewer annotations, wherein a request is sent for a summary of the media content item to a network device in response to a user input (Fig.1 and [0040], A request from a user to create a media content summary is received at a media server) and a reply is received for the request (¶ [0016], set-top box device 102 receives a media content summary 156 from media server 104). It also discloses that in response to the reply, the media content is sent to a display device for display (Fig.1 and [0016], media content summary 156 is displayed at the display device 
The prior art US 2011/0078325 discloses systems, methods and devices for discontinuous multi-media content transfer and handling (Abstract), wherein download/transfer of multi-media content depends on determined type/quality of network connection (¶ [0044]). Therefore, prior art only teaches transfer of multi-media content based on type of network connection; but it does not disclose determining whether a summary of a media content item is to be obtained by a wireless device, .. based upon a type of network connection utilized by the wireless device, as recited in the independent claims.
The prior art CN 102223416 discloses a transmission method and system for media file according to different network connection speed (Abstract and ¶ [0054]). The prior art does not teach the limitations as recited in the independent claims.

The prior arts of record fail to teach a method and an apparatus to determine whether a summary of a media content item is to be obtained based upon a type of network connection utilized by the apparatus, wherein, the media content item having been requested for play by an user input and in a case of determination being that the summary of the media content item is to be obtained and in response to the user input to play the media content item, the apparatus sends a request to a network device for the summary of the media content item instead of sending a particular request for the media content item, as substantially described in the independent claims 1, 11 and 16. The claims further describe that the apparatus sends media content to a display device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474